DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 8, 9, 11, 12, 14-16, 19, 20, 24 and 27 in the reply filed on January 26, 2022 is acknowledged. Claims 30, 33, 63 and 64 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8, 9, 11, 12, 14-16, 19, 20, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The claims are drawn to a method for producing “high molecular weight” chitosan. The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification suggests a particular embodiment wherein the chitosan has a degree of deacetylation of about 95% and molecular weight of more than about 1000 kDa. However, this does not appear to be a limiting definition. 
Further regarding claim 14, this claim recites “wherein the aging of the chitin/reagent mixture comprises dry flash heating.” As far as the examiner can tell “dry flash heating” is not a term of art and is not defined in the specification. It is not clear if this requires merely heating under dry conditions or something else. 
The claims are deemed vague and indefinite, so that one of ordinary skill would not be apprised of the metes and bounds of the claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s” would require at least 2 hours or 120 minutes, so a range of 30 to 90 minutes would fall outside the scope of “at least 120 minutes.”   
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 11, 19, 20, 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

A claimed genus may be satisfied through sufficient descriptions of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with known or disclosed correlation between function and structure. The number of species must be adequate to describe the entire genus. If there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers (a) actual reduction to practice; (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples. 
The method comprises a first step of milling or grinding chitin and “a reagent” to produce a chitin/reagent mixture. There appears to be no particular limitation on said reagent. The only type of reagent with any description or any relevant characteristic is one “suitable for deacetylation of chitin.” Although the aim of the method is to provide chitosan by deacetylating chitin, the recited “reagent” in the independent claim is not limited to one with this capability 
The second step requires “aging” said chitin/reagent mixture to product a high molecular weight chitosan. Similar to “reagent,” for the limitation “aging,” the specification provides two specific embodiments of aging, but no general definition of aging or what function is served by aging. It appears that it is something that happens between grinding and isolation of chitosan that  (1) facilitates deacetylation; (2) inhibits depolymerization; or (3) both. However, there is no description or explanation of how this is accomplished by humidity or dry heating that could be extrapolated to other aging processes that might be suitably used in combination with the grinding step.   
In view of the foregoing, it is determined that “reagent” and “aging” do not have adequate written description in the instant specification. 

Claims 1-3, 5, 6, 8, 9, 11, 12, 14-16, 19, 20, 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited method wherein the reagent is a base having a pH of  more than 9 and the aging process is either of (1) humidity aging at a defined RH range or (2) heat aging at defined temperature and time range, does not reasonably provide enablement for the balance of the recited scope. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988) as follows:	
(1) The quantity of experimentation necessary (time and expense);
(2) The amount of direction or guidance presented;
(3) The presence or absence of working examples of the invention;
(4) The nature of the invention;
(5) The state of the prior art;
(6) The relative skill of those in the art;
(7) The predictability or unpredictability of the art; and
(8) The breadth of the claims.

The claims are drawn to a method for producing high molecular weight chitosan. The lack of a definition of “high molecular weight” is addressed above. The method comprises a first step of milling or grinding chitin and “a reagent” to produce a chitin/reagent mixture. The second step requires “aging” said chitin/reagent mixture to product a high molecular weight chitosan. The lack of written description for the limitations “reagent” and “aging” are discussed above.  
For most of the claims the “reagent” is a very broad limitation having no particular limitation or defined function. The method is drawn to the production of chitosan, requiring deacetylation of the chitin, but the reagent used in the chitin grinding step need not be one suitable for deacetylation. This suggests that the reagent actually responsible for deacetylation may be added at some other point in the method. However, in the discussion of milling/grinding generally, and in the examples, it appears that the presence of the base in the grinding step is integral to the process. The grinding step without the base does not appear to be contemplated in the specification, but the presence of the base is not required by the claims. 
With respect to the aging step, as discussed above, there is no general description regarding what constitutes “aging,” so it is not clear if this is actually a broad limitation or limited to the two disclosed embodiments. It is noted though that these two embodiments appear to almost be opposites, high humidity aging and dry heated aging. With no further discussion as 
In view of the foregoing, it is determined that one of ordinary skill would not be able to carry out the method commensurate with the recited scope without undue experimentation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemtsev et al (Appl. Biochem. Microbiol., 2002).
Nemtsev teaches the deacetylation of chitin in an alkaline solution under homogeneous conditions that all for the production of the high molecular weights characteristic of the starting chitin. See last paragraph of the reference. The process comprises mechanically disintegrating chitin and suspending an alkali solution. The chitin may be disintegrated by wet grinding with alkali to activate the chitin. See paragraphs bridging 521-522 and page 525, last paragraph. The composition is then frozen (aging step) and thawed to undergo deacetylation at temperatures from 21-22 °C (75 hr, or about 3 days), 37 °C, and 70-75 °C. See page 522, rt col, 4th paragraph and Figure 2. With respect to claim 8, without a particular humidity limitation, this claim does not appear to be limiting. The aging step would occur in the presence of some amount of humidity. Table 2 show the most of the reactions using dry chitin (requiring grinding activation) to have a chitin:NaOH ratio of 4:19, or just under 1:5. This reference anticipates the claims. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nemtsev et al (Appl. Biochem. Microbiol., 2002) and Cuong et al (J. Polym. Mater., 2017). 
Nemtsev teaches as set forth above. It is possible that the reference does not teach a molecular weight that would be considered “high molecular weight.” 

It would have been obvious to one having ordinary skill in the art at the time the application was filed to carry out the deacetylation process disclosed by Nemtsev using the high molecular weight chitin described by Cuong with a reasonable expectation of success. The artisan would be motivated to do this because the Nemtsev process is described as one that allows for high degree of deacetylation while maintaining the molecular weight properties of the starting chitin. This would amount to simple substitution of a different chitin source using a known deacetylation process to provide a desirable high molecular weight chitosan. 

Claims 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nemtsev et al (Appl. Biochem. Microbiol., 2002) and Cuong et al (J. Polym. Mater., 2017) as applied to claims 1, 2, 5, 6, 8 and 9 above, and further in view of Mukerjee (US 6,310,188).
Nemtsev and Cuong teach as set forth above. The references are silent regarding the type of instrument used for the grinding or amorphizing the chitin before the grinding step. 
Mukerjee teaches the amorphization of chitin prior to deacetylation. The amorphization process comprises treating the chitin source with liquid nitrogen followed by grinding in mortar and pestle. See Example 1. The amorphization makes the chitin more susceptible to attack by acid or alkali during subsequent processing steps. See col 2, lines 1-10.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Nemtsev by pre-processing the chitin to amorphized it as 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623